 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                              EASTERN DISTRICT OF CALIFORNIA

 9

10    UNITED STATES OF AMERICA,                        Case No. 6:19-mj-0025-JDP
11                      Plaintiff,
12           v.                                        STIPULATION TO CONTINUE
                                                       SUPRESSION HEARING; AND ORDER
13    LEO I. SAMPAYAN,                                 THEREON
14                      Defendant.
15

16

17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Yosemite Legal Officer Susan St. Vincent, counsel for the plaintiff, and Assistant
19   Federal Defender David Harshaw, counsel for Leo Sampayan, that the suppression hearing
20   scheduled in this case for December 2, 2019 at 1:00 p.m. be continued to January 22, 2020 at 1:00
     p.m.
21
            The Government received additional discovery last night which may be relevant to both
22
     the Government’s and Defendant’s case. The additional discovery consists of dispatch audio
23
     recordings which the Government previously believed were unavailable due to a technical
24   malfunction in the recording equipment. The records are comprised of 62 audio clips. The
25   Government Legal Officer has provide the recordings to the Defendant’s counsel by e-mail,
26   //

27   //
28
                                                      1
1    however, the parties request the additional time to perform a thorough review of the additional
2    discovery.

3
            Dated: November 30, 2019                      /S/ Susan St. Vincent
4                                                         Susan St. Vincent
                                                          Legal Officer
5                                                         Yosemite National Park
6           Dated: November 30, 2019                      /S/ David Harshaw
7                                                         David Harshaw
                                                          Attorney for Defendant
8                                                         Leo Sampayan

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
1                                           ORDER
2             The court accepts the above stipulation and adopts its terms as the order of this court.
3
     Accordingly, the December 2, 2019 suppression hearing for United States v. Sampayan, Case
4
     6:19-mj-0025-JDP, is continued to January 22, 2020, at 1:00 p.m.
5

6

7
     IT IS SO ORDERED.
8

9    Dated:      November 30, 2019
10                                                       UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
